  Case 6:19-cv-00052-JDK Document 8 Filed 05/15/19 Page 1 of 2 PageID #: 70



                      UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                             TYLER DIVISION


  AERITAS LLC,

              Plaintiff                                Case No. 6:19-cv-00052-JDK


              v.                                       JURY TRIAL DEMANDED


  CHICK-FIL-A, INC., CFA
  PROPERTIES, INC., AND
  CFA SERVCO, INC.

              Defendant


               MOTION FOR DISMISSAL WITHOUT PREJUDICE

      Plaintiff, Aeritas LLC, pursuant to Fed. R. Civ. P. 41(a)(2), moves to dismiss all claims

in this action against Defendants CFA Properties, Inc. and CFA Servco, Inc., WITHOUT

PREJUDICE


Dated: May 15, 2019                            Respectfully submitted,




                                               Raymond W. Mort, III
                                               Texas State Bar No. 00791308
                                               raymort@austinlaw.com

                                               THE MORT LAW FIRM, PLLC
                                               100 Congress Ave, Suite 2000
                                               Austin, Texas 78701
                                               Tel/Fax: (512) 865-7950

                                               ATTORNEYS FOR PLAINTIFF
  Case 6:19-cv-00052-JDK Document 8 Filed 05/15/19 Page 2 of 2 PageID #: 71



                            CERTIFICATE OF CONFERENCE

       The undersigned certifies that the parties have met and conferred in accordance with Local

Rule CV-7, and this motion is Unopposed.




                                                 Raymond W. Mort, III




                               CERTIFICATE OF SERVICE

       I hereby certify that on May 15, 2019, a true and correct copy of the foregoing document

was served upon all counsel of record who are deemed to have consented to electronic service via

the Court’s CM/ECF System.




                                                 Raymond W. Mort, III
